Title: Anonymous to Thomas Jefferson, 21 March 1809
From: Anonymous
To: Jefferson, Thomas


          Honored Sir,  Charleston (So Car.) 21st March 1809.
          I feel a reluctance in addressing myself to you, which the knowledge of your character will always inspire. For to occupy one moment of your time so well employed in noble pursuits, will I fear be too great an intrusion. But when I behold you in the character of the Father and Protector of youth, I am inspired with a confidence which at once overcomes every obstacle. As an individual you are to me a stranger, but as a member of the American Republic, we are fellow-citizens. You have, in your public capacity, been to me a father, a protector, a preserver. For these services I will forever render you the tribute of a grateful heart. Accept then the present assurances of my respect, my esteem—my admiration. Think not however Sir, that what I have here said proceeds from a fawning adulation. Think not that I desire to gain a favor by insidious flattery. This cannot be more abhorrent to your disposition, than it is to mine. I have long viewed you as the brightest example of the effect of industry combined with talents. You have shewn to the world that in an Elective Government it is possible to be raised to the highest stations, without having deviated from the paths of virtue and honor. When exalted to the Presidency, of the only free Government on Earth, we were taught by your former conduct what to expect. Our expectations were exceeded.—But it is time to come to the subject of my Letter—When I beheld you in the exercise of your Official duties, it was impossible that I could avoid feeling an anxious wish that I could have marked out, to me, the outlines of the path you trod to greatness. Not, that ever my soaring ambition could asscend to the height, which you have so lately voluntarily left. Not that even in the pleasing dreams of anticipation, this Golden prospect was ever presented to my mind. No—my views were more confined. I would pursue the same course which you have done, and strive to ascend as high as industry and virtue will exalt me. When I behold a great Man I am always induced to beleive that he has become so by pursuing an uncommon road, for how many thousands who tread the beaten path, and who add the most persevering industry, to natural vigor of mind, perish in obscurity. Fully convinced of this, I am induced to request that you would point out to me the way to Glory—You have been a successful traveller there. You then can surely direct me. In History we admire the characters of eminent Statesmen, and renouned Heroes, but we have not seen recorded the private plans they followed in order to become so. We are told indeed how Demosthenes, and a few others acted, but these accounts are either too romantic for beleif, or by no means satisfactory. It is from living characters therefore that we must seek this information. And Sir, if all the great Men of Antiquity could this moment rise from their Graves, and dwell in our Country, I yet would make the inquiry of you. I have now explained the motives of this application. It may not be now proper for me to inform you of my name. It will be sufficient to say that I am a Young Man whose character in his native State has not yet been clouded by the breath of Calumny. Perhaps Sir, my name, might be an advantage to me. But disdaining to receive any favor through the merits of my Ancestors, I am induced to rest my claim upon your Kindness alone. It is not impossible but that at some future period I may have the happiness of returning my acknowledgments in Person—Should you be disposed to gratify me in this my request you will please direct to  A.U. at this place—
          I am Honored Sir, with every sentiment of Esteem Your most obt servt
        